                                                                                Case 3:19-cv-02488-JCS Document 50-1 Filed 01/06/21 Page 1 of 8


                                                                            1   LAFAYETTE & KUMAGAI LLP
                                                                                GARY T. LAFAYETTE (SBN 88666)
                                                                            2   Email: glafayette@lkclaw.com
                                                                                BRIAN H. CHUN (SBN 215417)
                                                                            3   Email: bchun@lkclaw.com
                                                                                1300 Clay Street, Suite 810
                                                                            4   Oakland, California 94612
                                                                                Telephone:    (415) 357-4600
                                                                            5   Facsimile:    (415) 357-4605

                                                                            6   Attorneys for Defendant
                                                                                SAFEWAY INC.
                                                                            7

                                                                            8                                UNITED STATES DISTRICT COUT

                                                                            9                              NORTHERN DISTRICT OF CALIFORNIA

                                                                           10

                                                                           11   DEBRA HORN,                                  Case No. 3:19-cv-02488-JCS
LAFAYETTE & KUMAGAI LLP




                                                                           12                 Plaintiff,                     DECLARATION OF BRIAN H. CHUN IN
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                                vs.                                          SUPPORT OF DEFENDANT SAFEWAY
                                                                           13                                                INC.’S OPPOSITION TO PLAINTIFF’S
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW




                                                                                SAFEWAY INC. and Does 1-50,                  MOTION TO COMPEL COMPLIANCE
                                                   (415) 357-4600




                                                                           14                                                WITH DISCOVERY ORDER AND FOR
                                                                                              Defendants.                    SANCTIONS
                                                                           15
                                                                                                                             Date:        January 29, 2021
                                                                           16                                                Time:        9:30 a.m.
                                                                                                                             Courtroom:   F – 15th Floor
                                                                           17                                                Judge:       Hon. Joseph C. Spero

                                                                           18                                                Action Filed: March 11, 2019
                                                                                                                             Notice of Removal Filed: May 8, 2019
                                                                           19
                                                                                                                             Trial Date: September 27, 2021
                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
                                                                                                                         1
                                                                                  DECLARATION OF BRIAN H. CHUN IN SUPPORT OF DEFENDANT SAFEWAY INC.’S OPPOSITION TO
                                                                                  PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH DISCOVERY ORDER AND FOR SANCTIONS
                                                                                                                (Case No. 3:19-cv-02488-JCS)
                                                                                Case 3:19-cv-02488-JCS Document 50-1 Filed 01/06/21 Page 2 of 8


                                                                            1          I, BRIAN H. CHUN, declare:
                                                                            2          1.      I am a partner at the law firm of Lafayette & Kumagai LLP, attorneys of record
                                                                            3   for Defendant Safeway Inc. (“Safeway”) in this action, and am admitted to practice in good
                                                                            4   standing in this State. I make this declaration in support of Defendant Safeway Inc.’s Opposition
                                                                            5   to Plaintiff’s Motion to Compel Compliance with Discovery Order and for Sanctions. I make this
                                                                            6   declaration of my own personal knowledge and if called as a witness to testify regarding the
                                                                            7   matters stated in this declaration I would and could testify under oath competently thereto.
                                                                            8          2.      On Friday, March 13, 2020, the Court issued its Order Granting in Part and
                                                                            9   Denying in Part Plaintiff’s Motion to Compel. (ECF No. 30.) The Court denied most of the
                                                                           10   relief requested by Plaintiff, but ordered, among other things, the following:
                                                                           11          “3. The motion to compel further production in response to RFP 29-54 is GRANTED IN
LAFAYETTE & KUMAGAI LLP




                                                                           12          PART. Defendant shall produce native format files of the emails at issue, with metadata,
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13          or, alternatively, pdf files with accompanying searchable text files and metadata.”
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14          “4. The motion to compel further response to interrogatory No. 1 is GRANTED IN
                                                                           15          PART: For each shoplifting incident at the Dublin store in which the police were called,
                                                                           16          from January 1, 2017 to present, state: 1) the date of the incident 2) who contacted the
                                                                           17          police, and 3) whether prior authorization was received from a manager to call the
                                                                           18          police.”
                                                                           19          (ECF No. 30.)
                                                                           20          ....
                                                                           21          “7. The motion to compel further response to interrogatory Nos. 5-8 is GRANTED IN
                                                                           22          PART. Defendant shall answer these interrogatories in full one (1) week before the non-
                                                                           23          expert discovery cut off.”
                                                                           24          3.      On Monday, March 16, 2020, three days after the Court issued its order, six Bay
                                                                           25   Area counties (San Francisco, Santa Clara, San Mateo, Marin, Contra Costa and Alameda) issued
                                                                           26   coordinated shelter-in-place orders, to take effect the following day, in response to the COVID-
                                                                           27   19 pandemic. Safeway, an essential business, remained open but its focus turned almost entirely
                                                                           28   to customer and employee safety and increased hiring and training to assure food and supplies
                                                                                                                              2
                                                                                  DECLARATION OF BRIAN H. CHUN IN SUPPORT OF DEFENDANT SAFEWAY INC.’S OPPOSITION TO
                                                                                  PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH DISCOVERY ORDER AND FOR SANCTIONS
                                                                                                                (Case No. 3:19-cv-02488-JCS)
                                                                                 Case 3:19-cv-02488-JCS Document 50-1 Filed 01/06/21 Page 3 of 8


                                                                            1   remained available to consumers. The ongoing pandemic and its impact on Safeway’s operations
                                                                            2   made it very difficult for counsel to both talk to witnesses and search for documents. Safeway’s
                                                                            3   counsel explained this to Plaintiff’s counsel in various telephone conversations between May and
                                                                            4   September 2020, as well as the fact that gathering the information to respond to Interrogatory No.
                                                                            5   1 (calls made to the police regarding suspected shoplifters) was difficult and time-consuming
                                                                            6   because Safeway’s stores do not maintain records of such calls. Plaintiff’s counsel indicated that
                                                                            7   he understood and was not in a rush to receive the native email production per RFP Nos. 29-54
                                                                            8   (which had already been produced in paper form months earlier) or the supplemental response to
                                                                            9   Interrogatory No. 1. Plaintiff’s counsel, however, emphasized that he did want supplemental
                                                                           10   responses to Interrogatory Nos. 5-8 by August 14, 2020. Safeway’s counsel agreed to provide
                                                                           11   the responses by that date and did so.
LAFAYETTE & KUMAGAI LLP




                                                                           12           4.      On July 29, 2020, Plaintiff’s counsel asked Safeway’s counsel if Safeway was
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13   agreeable to a compliance date of August 26, 2020 with regard to RFP Nos. 29-54 and
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14   Interrogatory No. 1. Safeway’s counsel responded that same day that he would get back to
                                                                           15   Plaintiff’s counsel. Plaintiff’s counsel and Defendants’ counsel spoke again in mid-August 2020
                                                                           16   and agreed the parties would not engage in further discovery activity, aside from the taking of
                                                                           17   Plaintiff’s deposition, in light of the parties ongoing efforts to resolve the case.
                                                                           18           5.      On August 21, 2020, Safeway commenced Plaintiff’s deposition via Zoom Video
                                                                           19   but had to stop after only a few hours because Plaintiff’s internet connection was very slow,
                                                                           20   which resulted in near constant interruptions. The deposition was continued to August 27, 2020.
                                                                           21   Much of the seven hours allotted for Plaintiff’s deposition was consumed by difficulties
                                                                           22   communicating due to Plaintiff’s poor internet connection on the first day of the deposition as
                                                                           23   well as Plaintiff’s repeated efforts to avoid answering questions by giving long, non-responsive
                                                                           24   answers. However, even without factoring in the delay caused by these two issues, Safeway still
                                                                           25   had nearly one hour remaining when Plaintiff’s counsel abruptly and falsely declared that the 7-
                                                                           26   hour limit had been reached and that the deposition was over. Plaintiff’s counsel and Plaintiff
                                                                           27   thereafter left the Zoom deposition over Safeway’s objection. In keeping with the parties’
                                                                           28   agreement not to expend time on discovery issues while they tried to settle the case, Safeway did
                                                                                                                              3
                                                                                  DECLARATION OF BRIAN H. CHUN IN SUPPORT OF DEFENDANT SAFEWAY INC.’S OPPOSITION TO
                                                                                  PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH DISCOVERY ORDER AND FOR SANCTIONS
                                                                                                                (Case No. 3:19-cv-02488-JCS)
                                                                                 Case 3:19-cv-02488-JCS Document 50-1 Filed 01/06/21 Page 4 of 8


                                                                            1   not bring Plaintiff’s improper conduct to the attention to the Court.
                                                                            2           6.     On September 16, 2020, the parties participated in a Zoom mediation but did not
                                                                            3   reach a settlement. The parties, however, agreed to continue their settlement discussions.
                                                                            4           7.     On October 7, 2020, Safeway communicated an updated settlement offer to
                                                                            5   Plaintiff.
                                                                            6           8.     On October 16, 2020, while Safeway’s settlement offer was pending, Safeway’s
                                                                            7   counsel advised the Court at the Case Management Conference that Safeway was awaiting
                                                                            8   Plaintiff’s response to Safeway’s settlement offer and Safeway’s counsel and Plaintiff’s counsel
                                                                            9   separately advised the Court that they were optimistic that the case would be resolved.
                                                                           10           9.     On November 20, 2020, just before the Thanksgiving week, and over six weeks
                                                                           11   after Safeway had made its settlement offer, Plaintiff made a new settlement demand.
LAFAYETTE & KUMAGAI LLP




                                                                           12           10.    On December 1, 2020, only five business days later, and in what might appear to
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13   be rather sharp discovery tactics, Plaintiff’s counsel called Safeway’s counsel about when it
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14   could expect a response to Plaintiff’s settlement new demand and at the same time advised that
                                                                           15   Plaintiff wanted to resume discovery, including scheduling depositions and receiving Safeway’s
                                                                           16   supplemental document production per the Court’s discovery order by December 18, 2020.
                                                                           17   Safeway’s counsel advised Plaintiff’s counsel that this timeline was unrealistic given the
                                                                           18   December holidays (among Safeway’s busiest time of the year) and the ongoing impact of
                                                                           19   COVID-19. Plaintiff’s counsel responded that he would not agree to a later date. Safeway’s
                                                                           20   counsel also reminded Plaintiff’s counsel of their prior agreement regarding not spending
                                                                           21   additional time and expense on discovery while exploring settlement and pointed out that in
                                                                           22   keeping with those discussions, Safeway had not made an issue of Plaintiff’s counsel prematurely
                                                                           23   ending Plaintiff’s deposition. Plaintiff’s counsel acknowledged that the parties had been
                                                                           24   “standing down” on discovery in light of the parties’ settlement discussions, but indicated that he
                                                                           25   now wanted to proceed with discovery. Safeway’s counsel responded that he would get back to
                                                                           26   work on the discovery issues but would likely not be able to respond by December 18, 2020.
                                                                           27           11.    On the morning of December 9, 2020, Safeway’s counsel sent Plaintiff’s counsel
                                                                           28   an updated settlement offer, an offer that remains outstanding notwithstanding the passage of four
                                                                                                                                4
                                                                                  DECLARATION OF BRIAN H. CHUN IN SUPPORT OF DEFENDANT SAFEWAY INC.’S OPPOSITION TO
                                                                                  PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH DISCOVERY ORDER AND FOR SANCTIONS
                                                                                                                (Case No. 3:19-cv-02488-JCS)
                                                                                 Case 3:19-cv-02488-JCS Document 50-1 Filed 01/06/21 Page 5 of 8


                                                                            1   weeks since that offer was made.
                                                                            2           12.      On December 23, 2020, instead of providing a response to Safeway’s offer, which
                                                                            3   is still pending, or a prior warning that she intended to seek relief from the Court, Plaintiff filed
                                                                            4   the instant Motion to Compel and Request for Sanctions.
                                                                            5           13.      On December 24, 2020, Safeway’s counsel sent a letter to Plaintiff’s counsel
                                                                            6   pointing out the unreasonable nature of Plaintiff’s motion in light of the parties’ active settlement
                                                                            7   discussions, Safeway’s pending settlement offer and the parties’ earlier agreement to table
                                                                            8   discovery activities. Safeway’s counsel also informed Plaintiff’s counsel that the motion did not
                                                                            9   comply with Judge Spero’s standing order, which requires the parties to schedule a video meet
                                                                           10   and confer call followed by the submission of a joint discovery letter if necessary. Safeway’s
                                                                           11   counsel stated that he was continuing to work on complying with the remainder of the Court’s
LAFAYETTE & KUMAGAI LLP




                                                                           12   discovery order. Lastly, Safeway’s counsel requested a response to its pending settlement offer.
                                             1300 CLAY STREET, SUITE 810
                                              OAKLAND, CALIFORNIA 94612




                                                                           13   Attached hereto as Exhibit A is true and correct copy of Safeway’s counsel’s December 24, 2020
                                                 FAX (415) 357-4605
                          ATTORNEYS AT LAW



                                                   (415) 357-4600




                                                                           14   letter to Plaintiff’s counsel.
                                                                           15           14.      On December 31, 2020, Safeway complied with the discovery order relating to
                                                                           16   RFP Nos. 29-54.
                                                                           17           15.      On January 4, 2021, Safeway’s counsel asked that Plaintiff’s counsel withdraw the
                                                                           18   motion given that (1) Safeway expects to be able to provide a supplemental response to
                                                                           19   Interrogatory No. 1, the sole remaining discovery request at issue, within a week, and certainly
                                                                           20   well before the hearing on the motion, and (2) the parties needed to comply with Judge Spero’s
                                                                           21   standing order regarding discovery disputes and schedule a meet and confer call. Plaintiff’s
                                                                           22   counsel would not agree to withdraw the motion and incorrectly asserted that Judge Spero’s order
                                                                           23   did not apply.
                                                                           24
                                                                                        I declare under penalty of perjury under the laws of the State of California and the United
                                                                           25
                                                                                States of America that the foregoing is true and correct. Executed this 6th day of January, 2021
                                                                           26
                                                                                in Albany, California.
                                                                           27
                                                                                                                               /s/ Brian H. Chun
                                                                           28                                                  BRIAN H. CHUN
                                                                                                                                  5
                                                                                  DECLARATION OF BRIAN H. CHUN IN SUPPORT OF DEFENDANT SAFEWAY INC.’S OPPOSITION TO
                                                                                  PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH DISCOVERY ORDER AND FOR SANCTIONS
                                                                                                                (Case No. 3:19-cv-02488-JCS)
Case 3:19-cv-02488-JCS Document 50-1 Filed 01/06/21 Page 6 of 8




               EXHIBIT A
                         Case 3:19-cv-02488-JCS Document 50-1 Filed 01/06/21 Page 7 of 8




                                December 24, 2020

Lafayette & Kumagai LLP         Via Email:
Attorneys

 Clay Street, Suite 
Oakland, CA 
                                Andrew Chan Kim
   TEL
                                Siegel, Yee, Brunner & Mehta
   FAX

www.lkclaw.com
                                475 14th Street, Suite 500
                                Oakland, California 94612


                                Re:    Debra Horn v. Safeway Inc., et al.
                                       United States District Court, Northern District of California
                                       Case No. 19-cv-02488-JCS

                                Dear Mr. Kim:

                                We received Plaintiff’s Motion to Compel Compliance with Discovery
                                Order and for Sanctions you filed yesterday. This is very disappointing,
                                particularly given that you have not yet responded to our December 9,
                                2020 settlement offer and in light of our prior discussions regarding not
                                spending more time and money on discovery issues while exploring
                                settlement.

                                In that regard, you will recall that following the mediation, we
                                communicated an updated settlement offer to you on October 7, 2020.

                                At the Case Management Conference on October 16, 2020, I advised the
                                Court that we were awaiting Plaintiff’s response to Safeway’s settlement
                                offer and we then both separately advised the Court that we were
                                optimistic that the case would be resolved.

                                Unfortunately, you waited until the afternoon of November 20, 2020, just
                                before the Thanksgiving week, to provide a response. This was over six
                                weeks after we made our offer.

                                On December 1, 2020, only five business days later, you called me to ask
                                about our response to Plaintiff’s settlement demand and advised that you
                                wanted to resume discovery, schedule depositions and receive our
                                supplemental document production per the discovery order by December
                                18, 2020. I advised you that this timeline was unrealistic given the
                                holidays and the complications of COVID-19. You responded that you
                                would not agree to a later date. Accordingly, your declaration stating that
    Case 3:19-cv-02488-JCS Document 50-1 Filed 01/06/21 Page 8 of 8


Andrew Chan Kim
December 24, 2020
Page 2


            I did not request additional time is at best misleading. I also reminded you
            of our prior discussions regarding not wasting additional money on
            discovery while we explore settlement, and asked that you give us time to
            at least see if resolution was possible. I also told you that I would get back
            to work on the discovery issues, and I have been.

            On the morning of December 9, 2020, we sent you an updated settlement
            offer. It has now been over two weeks since then, and instead of
            providing a response to the offer, or a prior warning that you intended to
            instead seek court intervention, you filed your motion to compel and
            request for sanctions.

            In addition, the Motion to Compel you filed does not comply with Judge
            Spero’s standing order, which requires the parties to schedule a video meet
            and confer call followed by the submission of a joint discovery letter.
            Accordingly, please withdraw your motion so that we can follow Judge
            Spero’s procedures. In any event, we believe a discovery letter will be
            unnecessary as we are continuing to work on complying with the
            discovery order.

            Lastly, we request a response to our December 9, 2020 settlement offer.

            Sincerely,

            LAFAYETTE & KUMAGAI LLP


            Brian H. Chun
